DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2019 was filed after the mailing date of the instant application on 02/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “range setting unit configured to…”, “association extraction unit configured to…”, and “state quantity update unit configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 1, Applicant recites the limitation "the individual tracked object is estimated to be movable" (emphasis added).  First, there is insufficient antecedent basis for the individual tracked object in the claim, which renders the claim indefinite.  Second, the term movable is a relative term not defined by the claim, and whereby neither the Specification nor one of ordinary skill in the art provides a standard for ascertaining the requisite degree of the term or the scope of the invention, thus further rendering the claim indefinite.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret such limitations to encompass any tracked object.
Re claims 2-7, 
Further re claim 6, Applicant recites, “using an extended Kalman filter in which a component for accelerating the convergence of the velocity in the lateral direction to an error variance matrix.” (emphasis added).  This limitation appears to be incomplete as it does not inform of the intention of the “component”.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret such limitations to encompass using an extended Kalman filter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Following the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50-57 and MPEP § 2106, hereinafter 2019 Guidance), the claim(s) appear to recite at least one abstract idea, as explained in the Step 2A, Prong I analysis below.  Furthermore, the judicial exception(s) does/do not appear to be integrated into a practical application as explained in the Step 2A, Prong II analysis below.  Further still, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) as explained in the Step 2B analysis below.
STEP 2A, PRONG I:
Step 2A, prong I, of the 2019 Guidance, first looks to whether the claimed invention recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  
Re claim 1, Applicant recites the following limitations: 
out of the at least one or more objects, for each of at least one or more tracked objects as objects being tracked, set a connection range as a range in which the individual tracked object is estimated to be movable based on a previous state quantity as a state quantity of the individual tracked object determined in a previous processing cycle; 
for each of the at least one or more tracked objects, extract the reflection point detected in a current processing cycle and located in the connection range set by the range setting unit as an associated reflection point; and 
for each of the at least one or more tracked objects, update the state quantity of each of the at least one or more tracked objects in the current processing cycle, based on the previous state quantity and the state quantity of the associated reflection point extracted by the association extraction unit, characterized to determine whether each of the at least one or more tracked objects meets a positional condition, and when determining that the positional condition is met, extend the connection range as compared to when determining that the positional condition is not met, the positional condition is that the at least one or more tracked objects fall within a specified position range, the specified position range is a range in which a specified target object is estimated to collide with a subject vehicle when the target object moves in a lateral direction as a direction -4-Application No.: PCT/JP2017/028804Filing Date:August 8, 2017along a width of the subject vehicle at a velocity within a possible velocity range of the target object, and the subject vehicle is a vehicle equipped with the object detection device. 
These steps are directed to mental processes that can be characterized as merely collecting information and performing an analysis on the information, whereby the analysis steps are recited at a high level of generality.  The 2019 Guidance expressly recognizes such mental processes as constituting patent-ineligible abstract 
STEP 2A, PRONG II:
Step 2A, prong II, of the 2019 Guidance, next analyzes whether the claimed invention recites additional elements that individually or in combination integrate the judicial exception into a practical application.  In particular, the 2019 Guidance identifies various considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.
Re claim 1, in addition to reciting the above-noted abstract ideas, the judicial exception recited in the claim is not integrated into a practical application because the additional elements recited, namely an object detection device that, based on a state quantity indicating at least one of position and velocity of a reflection point of a radar wave, determines a state quantity of at least one or more objects having reflected the radar wave in each of preset processing cycles, comprising: a range setting unit…an association extraction unit…and a state quantity update unit, fail to integrate the judicial exception into a practical application.  Specifically, these additional elements merely reflect insignificant extra-solution activity by only generally linking the abstract idea to a technological environment.  Furthermore, nothing in the claim reasonably indicates that anything other than a generic computer (i.e., “detection device”) needs to be used to carry out the abstract idea.  

STEP 2B:
Step 2B of the 2019 Guidance, next analyzes whether the claimed invention adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  
Re claim 1, the only additional limitation(s) recited is/are an object detection device that, based on a state quantity indicating at least one of position and velocity of a reflection point of a radar wave, determines a state quantity of at least one or more objects having reflected the radar wave in each of preset processing cycles, comprising: a range setting unit…an association extraction unit…and a state quantity update unit.  This detection device only generally links the judicial exception to a particular technological field.  Furthermore, these additional elements do not appear to be sufficient to amount to significantly more than the judicial exception because they again merely reflect insignificant extra-solution activity by generally linking the judicial exception to a particular technological field (i.e., a detection device).  Further still, this/these additional limitation(s) does/do not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter for at least these reasons.  Should Applicant have support in the Specification, Applicant may overcome such rejection with a positive recitation of the particular structure(s) executing the various processing steps (e.g., detection device comprising: radar device configured to emit a radio wave…receive a 
Re claims 2-7, these claims do not cure the deficiencies noted above with regard to claim 1, from which they depend, as they merely add further mental processes.  Accordingly, they are rejected for at least the same reasons cited above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eidehall et al., US 20090192710 (hereinafter “EIDEHALL”), in view of Bowers et al., US 20140012492 (hereinafter “BOWERS”).

Re claim 1, EIDEHALL discloses an object detection device that, based on a state quantity indicating at least one of position and velocity of a reflection point of a radar wave ([0047] – sensor system 14 to detect, e.g., position, velocity of object), determines a state quantity of at least one or more objects having reflected the radar wave in each of preset processing cycles ([0090] – sense reflected radiation; [0081] – time interval), comprising: 
a range setting unit configured to ([0086] – system implemented as decision algorithm implemented in hardware, as software executable on computing hardware (e.g., software units/modules), or a mixture of hardware and software), out of the at least one or more objects, for each of at least one or more tracked objects as objects being tracked, set a connection range as a range in which the individual tracked object is estimated to be movable based on a previous state quantity as a state quantity of the individual tracked object determined in a previous processing cycle ([0123-0125] – 
an association extraction unit configured to ([0086] – system implemented as decision algorithm implemented in hardware, as software executable on computing hardware (e.g., software units/modules), or a mixture of hardware and software), for each of the at least one or more tracked objects, extract the reflection point ([0090] – sensed reflected radiation) detected in a current processing cycle ([0049] – at the time of estimation) and located in the connection range set by the range setting unit as an associated reflection point ([0123-0125] - connection range of the sensor arrangement whereby processing unit is operable to reliably perform calculations); and 
a state quantity update unit configured to ([0086] – system implemented as decision algorithm implemented in hardware, as software executable on computing hardware (e.g., software units/modules), or a mixture of hardware and software), for each of the at least one or more tracked objects, update the state quantity of each of the at least one or more tracked objects in the current processing cycle, based on the previous state quantity and the state quantity of the associated reflection point extracted by the association extraction unit ([0051] – position, velocity, acceleration state quantities may be determined in a state update equation in a Kalman processor), 
characterized in that the range setting unit is configured to determine whether each of the at least one or more tracked objects meets a positional condition ([0057-0058] – e.g., time to collision based lateral and longitudinal distances between the vehicle and the target), and the positional condition is that the at least one or more tracked objects fall within a specified position range ([0060] – time to collision based on 
EIDEHALL fails to explicitly disclose when determining that the positional condition is met, extend the connection range as compared to when determining that the positional condition is not met.
However, BOWERS, in the same or in a similar field of endeavor, teaches when determining that a positional condition is met, extend a connection range as compared to when determining that a positional condition is not met ([0041] – e.g., detection range may be expanded in response to detecting a target travelling at a high relative velocity).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object detection system of EIDEHALL to include the particular range expansion technique of BOWERS.  One would have been motivated to do so in order to provide collision detection pertaining to areas outside of the initial detection range (see BOWERS at [0045]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such 

Re claim 3, EIDEHALL/BOWERS renders obvious the device of claim 1, as shown above. EIDEHALL further discloses wherein the specified position range is limited such that a time to collide with the target object moving in the lateral direction falls within a preset time range ([0079-0081] – collision course determination determines collision within a time interval).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over EIDEHALL/BOWERS, in further view of Sato et al., US 20140037138 (hereinafter “SATO”).

Re claim 2, EIDEHALL/BOWERS renders obvious the device of claim 1, as shown above. EIDEHALL further discloses calculating a target object angle a at time to determine the time-to-collision ([0049-0051] – target angle to determine time of collision)

    PNG
    media_image1.png
    76
    238
    media_image1.png
    Greyscale
	EIDEHALL fails to explicitly disclose the specified position range is set within a range of θ1 to θ2 in which an angle of an azimuth direction with reference to a traveling direction of the subject vehicle is defined by equations as follows:  
where Vn represents a velocity of the subject vehicle, Vx1 represents a lower limit velocity of the velocity range, and Vx2 represents an upper limit velocity of the velocity range.
	However, SATO, in the same or in a similar field of endeavor, teaches determining a position range angle θ based on the arctan of the velocity vectors in the lateral and longitudinal direction within an allowable range ([0120-0123] – see equation 11 and equation 12) and further estimates a position range based on a probability distribution dependent on a range of velocities of the vehicle and the target ([0129-0131] – time to collision calculation based on the probability distribution of the lateral and longitudinal velocities of the vehicle and the target object).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object detection system of EIDEHALL to include the particular mathematical techniques of SATO.  One would have been motivated to do so in order to provide useful collision information to a driver without reporting other objects of interests that pose no risk (see SATO at [0008-0009]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention .

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EIDEHALL/BOWERS, in further view of Minemura et al., US 20160375903 (hereinafter “MINEMURA”).

Re claim 4, EIDEHALL/BOWERS renders obvious the device of claim 1, as shown above. EIDEHALL further discloses the range setting unit is configured to, for each of the at least one or more tracked objects, determine whether both the positional condition and a velocity condition are met ([0118] – processing unit determines if velocity and position conditions are met in a time-to-collision calculation); ground velocity is a velocity obtained by subtracting a velocity of the subject vehicle from a longitudinal velocity determined on an assumption that a lateral velocity of the tracked object is zero ([0051] – system may determine the velocity (i.e., ground speed and direction) of a host vehicle and target as well as the relative velocity vectors in the lateral and longitudinal directions); the lateral velocity is a velocity along the lateral direction ([0051] – lateral and longitudinal velocities are calculated; [Fig. 1] – y(t) and x(t) indicate lateral and longitudinal directions), and the longitudinal velocity is a velocity 
EIDEHALL fails to explicitly disclose when determining that both the positional condition and the velocity condition are met, extend the connection range as compared to when determining that at least one of the positional condition and the velocity condition is not met, the velocity condition is that a ground velocity determined from the state quantity of the tracked object falls within a specified velocity range, the specified velocity range is a possible range of the ground velocity of the target object moving in the lateral direction,-5-Application No.: PCT/JP2017/028804 Filing Date:August 8, 2017the ground velocity is a velocity obtained by subtracting the velocity of the subject vehicle from a longitudinal velocity determined on an assumption that a lateral velocity of the tracked object is zero.
However, BOWERS, in the same or in a similar field of endeavor, teaches when determining that both a positional condition and a velocity condition are met, extend the connection range as compared to when determining that at least one of the positional condition and the velocity condition is not met, ([0041] – e.g., detection range may be expanded in response to detecting a target travelling at a high relative velocity; [0045] – detection range expanded when position of vehicle meets a condition).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object detection system of EIDEHALL to include the particular range expansion technique of BOWERS.  One would have been motivated to do so in order to provide collision detection pertaining to areas outside of the initial detection range (see BOWERS at [0045]).  Further still, the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, the objection detection and collision avoidance system of BOWERS merely teaches a well-known detection range expansion technique.  Since EIDEHALL and BOWERS similarly employ radar object detection and collision systems, one of ordinary skill in the art would recognize the known methods of combining such features and further would recognize that their resulting combination would yield predictable results, as evidenced by BOWERS.
Moreover, MINEMURA, in the same or in a similar field of endeavor, teaches a velocity condition is that a ground velocity determined from a state quantity of a tracked object falls within a specified velocity range ([0069] – lateral speed calculation ratio between a positive and negative range), a specified velocity range is a possible range of a ground velocity of a target object moving in a lateral direction ([0069] – lateral speed calculation ratio between a positive and negative range)-5-Application No.: PCT/JP2017/028804Filing Date:August 8, 2017a.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object detection system of EIDEHALL to include the particular mathematical velocity techniques of MINEMURA.  One would have been motivated to do so in order to provide driving support operations for avoiding collision with a detected target object (see MINEMURA at [0010]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such 

Re claim 7, EIDEHALL/BOWERS renders obvious the device of claim 1, as shown above. EIDEHALL further discloses wherein the target object is another vehicle such as a motorcycle or scooter ([0179]).
	EIDEHALL fails to explicitly disclose wherein the target object is a bicycle.
	However, MINEMURA, in the same or in a similar field of endeavor, teaches wherein a target object is a bicycle ([0028] – target object may be bicycle).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object detection system of EIDEHALL to include the particular target objects of MINEMURA.  One would have been motivated to do so in order to provide driving support operations for avoiding collision with a detected target object (see MINEMURA at [0010]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, the objection detection and collision avoidance system of MINEMURA merely teaches that the target object may be a bicycle.  Since EIDEHALL and MINEMURA .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over EIDEHALL/BOWERS, in further view of Takabayashi et al., US 20110295549 (hereinafter “TAKABAYASHI”).

Re claim 5, EIDEHALL/BOWERS renders obvious the device of claim 1, as shown above. 
	EIDEHALL fails to explicitly disclose wherein the state quantity update unit is configured to, when the connection range is extended by the range setting unit, update the state quantity by using a filter for accelerating convergence of the velocity in the lateral direction.
	However, TAKABAYASHI, in the same or in a similar field of endeavor, teaches a state quantity update unit is configured to ([0077] – trajectory estimation unit), update a state quantity by using a filter for accelerating convergence of the velocity in the lateral direction ([0077-0082] – computes the estimation value of the trajectory using an extended Kalman filter based on the yaw angular velocity).
 Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object detection system of EIDEHALL to include the particular extended Kalman filter mathematical techniques of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, the objection detection and collision avoidance system of TAKABAYASHI merely teaches well-known mathematical techniques using Kalman filters.  Since EIDEHALL and TAKABAYASHI similarly employ radar object detection systems, one of ordinary skill in the art would recognize the known methods of combining such features and further would recognize that their resulting combination would yield predictable results, as evidenced by TAKABAYASHI.

Re claim 6, EIDEHALL/BOWERS renders obvious the device of claim 1, as shown above. 
	EIDEHALL fails to explicitly disclose wherein the state quantity update unit is configured to update the state quantity by using an extended Kalman filter in which a component for accelerating the convergence of the velocity in the lateral direction to an error variance matrix.	
However, TAKABAYASHI, in the same or in a similar field of endeavor, teaches a state quantity update unit is configured to ([0077] – trajectory estimation unit), update the state quantity by using an extended Kalman filter in which a component for accelerating the convergence of the velocity in the lateral direction to an error variance 
 Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object detection system of EIDEHALL to include the particular extended Kalman filter mathematical techniques of TAKABAYASHI.  One would have been motivated to do so in order to provide an estimate of the angular velocity of an object with good accuracy (see TAKABAYASHI at [0007]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, the objection detection and collision avoidance system of TAKABAYASHI merely teaches well-known mathematical techniques using Kalman filters.  Since EIDEHALL and TAKABAYASHI similarly employ radar object detection systems, one of ordinary skill in the art would recognize the known methods of combining such features and further would recognize that their resulting combination would yield predictable results, as evidenced by TAKABAYASHI.

	

	


Conclusion
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 10,427,677 – Eisele et al. – object tracking for vehicle collision system
US 10,431,099 – Stewart et al. – collision avoidance system
US 9,809,219 – Agnew et al. – autonomous vehicle control with pedestrian detection
US 20180095103 – Yoshito et al. – state calculation apparatus for objects in proximity to a vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Respectfully Submitted,





/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648